DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-32 and 39-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyce et al. (“Boyce”; 2007/0233272).
Regarding claim 26, Boyce discloses a bone stabilization device (Fig. 3) comprising: a body 90 comprising:
a first end (top) adapted to rest on a first portion of a first vertebra 94 of an individual;
a second end (bottom) adapted to rest on a second portion of a second vertebra 96 of the individual;

a contoured channel extending from the first end, through the middle portion, to the second end, the contoured channel comprising a bone contacting surface having a bone integration feature configured to facilitate fusion of the device to the first vertebra and the second vertebra (Fig. 3 and para. 0102; also, note the concave shape includes a shallow channel through the first end, middle portion and second end).
Regarding claim 27, at least a portion of the contoured channel is customized to match with a bone surface based, at least in part, on a scan of a vertebral anatomy of the individual (paras. 0120-0122 and see Fig. 3).
Regarding claim 28, the body 90 is a three-dimensional manufactured implant based, at least in part, on the scan and on further customizations to induce an effect on the vertebra (Fig. 3 and paras. 0120-0122; e.g., adding holes for screws and creating an implant having properties to support the adjacent vertebrae 94, 96).
Regarding claim 29, the bone integration feature includes a textured surface to promote at least one of bone ingrowth, on-growth, or through-growth between the first vertebra, the second vertebra, and the device (para. 0102; abrading the portion that contacts the bone to induce bone ingrowth).
	Regarding claim 30, the textured surface includes roughness induced by a mechanical treatment of the surface (para. 0102, describing mechanical abrading of a bone-contacting portion).

Regarding claim 32, the middle portion includes a spring integrated with the middle portion that follows a shape of the middle portion (paras. 0093-0094; describing providing a semi-flexible reinforcing member).
Regarding claim 39, the device is made via a method to make a customized bone stabilization device (para. 0120-0122), the method comprising: determining an anatomy of a spine of an individual based on at least one scan of a vertebral anatomy of the individual (para. 0120); determining a topography for a bone contacting surface of a contoured channel of the device to match with a bone surface of the individual based, at least in part, on the determined anatomy (id. and Fig. 3; showing an implant matched to the topography of the bone surface); producing, by three-dimensional printing (para. 0120-0121), the device having:
a first end (top) configured to rest on a first portion of a first vertebra 94 (Fig. 3) of the individual;
a second end (bottom) configured to rest on a second portion of a second vertebra 96 (Fig. 3) of the individual,
a middle portion (central region) extending between the first end and the second end (Fig. 3), at least a portion of the middle portion configured to be positioned between the first portion of the first vertebra and the second portion of the second vertebra; and
the contoured channel extending from the first end, through the middle portion, to the second end, the contoured channel comprising the bone contacting surface according to the determined topography (the concave channel; supra).

Regarding claim 41, the device is produced by three- dimensional printing (para. 0121) based, at least in part, on the determined anatomy (para. 0120-0122) and on specifications to facilitate correction of deformities of the anatomy (i.e., scoliosis; para. 0124).
Regarding claim 42, as the device is for bone fixation, the device 90 shown in Fig. 3 would be predicted to be appropriate as it is implanted on a spine, and the range of motion of the device would have been determined to be zero for the case of bone fixation or fusion.
Regarding claim 43, the method includes inducing roughening of a bone integration surface of the device by a mechanical treatment of the bone integration surface, to cause fusion to the first vertebra and the second vertebra (para. 0102; supra).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce et al. (“Boyce”; 2007/0233272).
Boyce discloses demineralizing a portion of a bone implant to adjust its mechanical properties (paras. 0030, 0075, 0078), and further discloses adding plasticizers to further modify the mechanical properties of the implant (paras. 0084, 0087). In addition, Boyce discloses including any of various flexible/malleable reinforcing components to the implant including mesh, semiflexible structural members, metals, and metal alloys (para. 0094).
However, Boyce does not explicitly recite including a malleable material to enable in situ manipulation of the implant. 
Nevertheless, in view of the teachings of Boyce, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include a malleable metal reinforcement and a demineralized portion combined with a plasticizer, to provide a flexible and shapeable implant, e.g., to allow custom shaping during a surgery and/or dynamic stabilization. 
Allowable Subject Matter
Claims 33-38 are allowable over the prior art of record. 
It is noted that while Boyce teaches the use of one stabilization device, it does not teach the use of a pair of such devices wherein a middle portion of one device is a different length than a middle portion of another similar device (e.g., to compensate for a spacing misalignment of the vertebrae).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.








please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773